Detailed Action

1.	This Office Action is responsive to the Application 17/307,247 filed 05/04/2021.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

On page 1, under section “Related Applications”, the cited copending applications should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date.
	Appropriate correction is required.

Claim Objections

6.	Claims 1-2, 9 and 16 are objected to because of the following informalities:
	On line 4 of claim 1: “the multiple, different end user devices” should be “[[the]] a plurality of multiple, different end user devices”
On lines 2-3 of claim 2, and on lines 3-4 of claims 9 and 16: “the identified sub-resource” should be “the identified required sub-resource”.
Appropriate correction is required.

Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,070,608.  

For example:
Instant application 17/307,247
U.S. Patent No. 11,070,608
Claim 1. A method of operating a server that is configured to respond to end user requests, the method comprising:
 
receiving, at the server, a content request comprising a URL corresponding to an original HTML file, from an end user device of the multiple, different end user devices; 

consulting a repository within the server to identify a first JavaScript code that is required for rendering the original HTML file into a web page and obtain identification and location information for the first JavaScript code, wherein the repository maintains a listing of 


identifying a required sub-resource by scanning the original HTML file to identify a reference to the required sub-resource; 

obtaining the first JavaScript code and the required sub-resource; and 

sending the original HTML file, the first JavaScript code and the required sub- resource to the end user device.
Claim 1. A method of operating a cache node that caches content for delivery to multiple, different end user devices, the method comprising:                                                                                                                                                                                                                                                                                                                                                                                                                                                receiving, at the cache node, a content request comprising a URL corresponding to a web page corresponding to an original HTML file, from an end user device of the multiple, different end user devices;                                                                                
consulting a repository within the cache node to identify a first JavaScript code that is required for rendering the requested web page and obtain identification and location information for the first JavaScript code, wherein the repository maintains a listing of 

identifying a required sub-resource by scanning the original HTML file to identify a reference to the required sub-resource;

obtaining the first JavaScript code and the required sub-resource; and

sending the identified original HTML file, the first JavaScript code and the required sub-resource to the end user device, wherein the original HTML file is used by the end user device to display the web page.


9.	Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims 1-6 of U.S. Patent No. 11,070,608 contain every element of independent claims 1-20 of the instant application and .
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


10.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

11.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.



/QUANG N NGUYEN/Primary Examiner, Art Unit 2441